    Case 2:20-cr-01077-CCC Document 6 Filed 12/17/20 Page 1 of 2 PageID: 27

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
   v.                           *      CRIM. NO.  &5 &&&
                                *
DECK WON KANG                   *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

See Attachment



Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:          December 17, 2020                                   Honorable Claire C. Cecchi
                                                                   United States District Judge
   Case 2:20-cr-01077-CCC Document 6 Filed 12/17/20 Page 2 of 2 PageID: 28




The Court finds that the sentencing hearing to be held today cannot be further
delayed without serious harm to the interests of justice, for the following
reasons:
      1. To ensure that the Court is not overwhelmed by cases and
         proceedings at the conclusion of this period of emergency. Currently,
         District Judges in New Jersey handle a substantially larger docket of
         cases than Judges in other Districts in the United States. New
         criminal cases continue to be assigned by the Court during the
         emergency. If the Court cannot resolve matters by guilty plea and
         sentencing, the resulting backlog will overwhelm the Court’s ability to
         effectively function. The concern of such congestion and the particular
         harm that likely will be caused by delays in the processing of cases
         and matters in the future is particularly acute in this emergency, at
         least given that: (1) it is unknown when this emergency will subside
         and when the Court will be able to function at normal capacity
         (including, among other things, the empanelment of trial juries) and
         (2) this District’s pre-existing shortage of District Court Judges which
         already has challenged the Court’s ability to process and resolve
         cases. This District has six District Judge vacancies: two have been
         pending for more than five years; one has been pending almost three
         years; two have been pending for more than a year; and one has been
         pending almost a year. The Federal Judicial Conference has deemed
         the District’s six vacancies judicial emergencies.
      2. To permit the defendant to obtain a resolution of his case through an
         admission of guilt, timely sentencing to afford appropriate
         punishment and rehabilitation, and the defendant making amends to
         any victims through an admission of responsibility. The defendant
         has asked for this case to be resolved today by sentencing.
      3. To permit the Government to obtain a resolution of the case so that
         the Government, already operating in a restricted capacity due to the
         emergency, may appropriately focus its resources on other, emerging
         criminal matters. The Government has asked for this case to be
         resolved today by sentencing.
      4. Given the age of the case, conducting the plea at this time will enable
         the parties to move forward without resorting to tolling agreements or
         the matter being presented for Indictment, where both parties wish to
         resolve this matter at this time pursuant to a plea agreement.
      5. To permit the public to obtain information about the committed
         conduct, which given the nature of the matter carries specific
         importance.
